Title: To George Washington from Andrew G. Fraunces, 7 March 1792
From: Fraunces, Andrew G.
To: Washington, George



Sir
Philadelphia March 7th 1792.

It has not been with a little hesitation that I have presumed to address you and to make a request which I fear may be considered an improper one; however I am encouraged to proceed from the knowlege I possess of the extreme goodness of your heart: On this ground I venture, buoyed with the hope that you will grant me the favor I ask, if I have been, or may be found to merit it.

Having since the year 1785 served the public, in the Treasury department, I have entirely devoted my attention to that business, nor thought of turning aside to any other, and flattered my self that by unremitted exertions in the duties of my station I might be found worthy at some future day, if opportunity offered, for public notice. I have waited patiently and I trust have pursued the plan I at first determined on—an opportunity seems now to present itself.
The report of a Committee of Congress on the Treasury department &ca I observe contemplates the abolishment of the office of the assistant, and substitutes in lieu thereof, two principal Clerks—for one of those offices (if a law should be passed making such alteration in the department) I have petitioned the Secretary—and now most humbly beg that you will honor me by mentioning me to him favorably—I must notwithstanding, in justice to the public declare, that I do not wish the office I petition for, nor the favor I presume to ask of you—if I have not been found strictly attentive to their interests; and my knowlege of the business of the department, and my abilities are not sufficiently competent to the appointment.
Permit me to say Sir—that from my infancy I have been taught to look up to you as the father of the rising generation—as a child then let me hope you will indulge me with the favor I ask—or if it is an improper request, to pardon it, and attribute it to an anxious desire, of, as well as making myself useful and conspicuous in the station in which providence has placed me—as to the maintaining and providing for the education of a family which the same providence has committed to my care. I have the honor to be with all possible respect, and the truest attachment Your most obedient and most humble servant

Andrew G. Fraunces

